DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of the amendment filed 3/15/2022.  Claims 21, 23, 28, 30-32, 39-40 are amended and claims 21-40 are currently pending.

Claim Interpretation
For the purpose of expediting prosecution, the broadest reasonable interpretation of the following claim recitation is further elaborated in this section: “determining that a user is operating the ATM based on a sensor detecting a presence of the user; and based on the determining … causing the display of a first message on the first display”.  There is little support for various different possible interpretations of this limitation in the original filing.  In particular, the Specifications disclose that a first display (i.e. main ATM interface) may be capable of displaying information in [0056] as it is the purpose of the barriers to obscure information displayed on the first display.  The Specifications do not detail a process flow having a preceding step of detecting the user and a subsequent step of displaying on the first display that is contingent on the user detection. A person having ordinary skill in the art would understand there to be messages displayed on the first display after the user presence has been detected as there is evidence of possession of actuating the barrier as a direct response to user detection.  Therefore, the phrasing “based on the determining” would be understood by a person having ordinary skill in the art to require an abstract relationship between steps of determining user presence and causing a first message to display, but there is no requirement that the relationship is causal.
As is true in Applicant’s invention, the sensitive ATM information is obscured by barriers in Miranda and there would be no need for the barriers without the display of the sensitive ATM information. For this reason, the Miranda teaching of “causing display of a first message on the first display” is “based on the determining [that a user is operating the ATM]“.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “sensor” in claim 1 is used by the claim to mean an element capable of using and/or receiving authentication information at the ATM, while the accepted meaning from the Specifications is “cameras, microphones, proximity sensors, pressure sensors, infrared sensors, motion sensors, vibration sensors, smoke sensors, etc.” The Specifications clearly differentiate between user presence sensors and the various means of receiving authentication information (e.g. card readers, etc.).  This is further laid out in the juxtaposition in [0066]: “determination may be based on input from any of sensors 520, a touchscreen display 512, key panel 514, card reader 516 and/or any other input.” The term is indefinite because the specification does not clearly redefine the term.  The metes and bounds of the term “sensor” cannot be determined as it would be unclear if the scope of the claimed “sensor” includes touchscreens, key panels, card readers, and other authentication information interfaces.  
On page 8 of the 3/15/2022 Remarks, Applicant describes discussion in the interview as including the currently presented amendments as overcoming the 35 U.S.C. 112(a) rejection.  In the January 2022 interview, the now-cancelled language of Independent Claim 21 (e.g. “[determining that a user is operating the ATM based on] … the automated teller machine receiving an input from the user”) directly ties to the limitations of dependent Claim 23 that muddle the metes and bounds of “sensor” in Independent Claim 21. In the interview, it was suggested that the ATM be exclusively limited to detecting the user via the claimed sensor and to cancel the process by which the ATM detects the user by receiving inputs.  The latter process is still retained in the form of Claim 23 (and Claim 24) and thus remains contradictory to the specie positively recited in the independent claim (e.g. “based on a sensor detecting a presence of the user”).

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 40 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 40 is amended to recite “detecting a user device in proximity to the ATM; establishing a communication connection between the user device and the ATM; determining that a user is operating the ATM using the established communication connection; and based on the determining, controlling the physical barrier to increase the opacity of the barrier”.  Examiner acknowledges that the individual claimed steps are disclosed in the original filing.  Applicant evidences possession of detecting a user, connecting a user device to an ATM, and controlling opacity of a barrier based on whether the user is performing particular actions.  The portions of the Specifications ([0033],[0076]) providing support disclose “local FSP device 304 may detect user device 306 in its immediate proximity”, “user device 306 may then connect to local FSP device 304 in order to initiate, conduce, or complete a financial transaction”, and “determining that the user is operating local FSP device 304 may also comprise determining that a user is interacting with or operating local FSP device 304”. 
The specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention at the time of filing. Reiffin v. Microsoft Corp., 214 F.3d 1342, 1345 (Fed. Cir. 2000) The algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed.  It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement. See, e.g., Vasudevan Software, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 681-683, 114 USPQ2d 1349, 1356, 1357 (Fed. Cir. 2015)
In this instance, the algorithmic steps of “determining that a user is operating the ATM” and subsequently controlling the physical barrier “based on the determining” are not described with sufficient specificity to evidence that Applicant was in possession of the claimed invention.  


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21-23, 25-31, 33-35, 38-40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pat. No. 10, 049,402 to Miranda (hereinafter Miranda).
Regarding claims 21, 39, and 40, Miranda teaches an automatic teller machine (ATM) comprising: a first display (unlabeled display interface of ATM 301, Fig. 3); a physical barrier (smart glass walls, Fig. 3; col. 4-6) configured to intersect one or more viewing angles of the first display, the physical barrier comprising a second display (electronically controlled smart glass capable of displaying information; col. 11, ll. 1-36); one or more memory devices storing instructions (col. 4, ln. 19-col. 6, ln. 41); one or more processors (col. 4, ln. 19-col. 6, ln. 41) configured to execute the instructions to perform operations comprising: determining that a user is operating the ATM (“the screen may provide external messages to indicate whether the ATM is occupied or available”; col. 11, ll. 1-36) based on a sensor detecting a presence of the user (“the proximity sensors may be used to activate a change in current required for an increase and/or decrease in opacity …  when a child has accompanied an adult user into a booth, proximity sensors 310a-b may be implemented to detect the presence of children based on height … the side glass panels 303, 305 may be activated to display information to occupy children during the transaction, such as cartoons or other images displayed on the lower portion of the glass”; col. 6, ll. 28-41); and based on the determining: controlling the physical barrier to increase an opacity of the barrier (col. 6, ll. 28-41), causing display of a first message on the first display (prompts and messages such as “when using such a system, anyone in the vicinity would be able to discern a user's account balance from the screen”; col. 1, ll. 12-29 & col. 11, ln. 51-col. 12, ln. 43), and causing display of a second message on the second display facing away from the user (col. 6, ll. 28-41).  See Claim Interpretation section above for further explanation of the broadest reasonable interpretation of limitations.
Regarding claim 22, Miranda teaches the presence of the user is detected at least in part by detecting a user device in proximity to the automatic teller machine (“the screen may provide external messages to indicate whether the ATM is occupied or available” & (“the proximity sensors may be used to activate a change in current required for an increase and/or decrease in opacity …  when a child has accompanied an adult user into a booth, proximity sensors 310a-b may be implemented to detect the presence of children based on height … the side glass panels 303, 305 may be activated to display information to occupy children during the transaction, such as cartoons or other images displayed on the lower portion of the glass”; col. 11, ll. 1-36 & col. 6, ll. 28-41).  
Regarding claim 23, Miranda teaches determining that a user is operating the ATM  is further based on authentication information received at the ATM  from the user device (“if the customer is using a card that is associated with a competing financial institution, the user may be shown an internal display comparing interest rates between the financial institution associated with the ATM, and the financial institution associated with the user's card” & “ the display may be tailored to the user based on the type of card inserted into the card reader and/or based on a manually entered account number, contact list card, mobile phone data, RFID device, biometric data, or any other identification device and/or data”; col. 4, ln. 53-col. 5, ln. 21).
Regarding claim 25, Miranda teaches the opacity of the barrier is increased using a switchable glass technology (Fig. 3; col. 4-6).  
Regarding claim 26, Miranda teaches the opacity of the barrier is further increased by controlling the second display (Fig. 3; col. 4-6).
Regarding claim 27, Miranda teaches the operations further comprise, based on the determining, changing an image displayed on the second display (“the screen may provide external messages to indicate whether the ATM is occupied or available”; col. 11, ll. 1-36).
Regarding claim 28, Miranda teaches the determining that a user is operating the ATM is further based on input received at any of: a touchscreen display, a key panel, or a card reader (“if the customer is using a card that is associated with a competing financial institution, the user may be shown an internal display comparing interest rates between the financial institution associated with the ATM, and the financial institution associated with the user's card” & “ the display may be tailored to the user based on the type of card inserted into the card reader and/or based on a manually entered account number, contact list card, mobile phone data, RFID device, biometric data, or any other identification device and/or data”; col. 4, ln. 53-col. 5, ln. 21). 
Regarding claim 29, Miranda teaches the barrier is configured to intersect a viewing angle of the first display (Fig. 3; col. 4-6).
Regarding claim 30, Miranda teaches the second display faces away from the first display and displays an image in response to the determination that a user is operating the ATM (“the screen may provide external messages to indicate whether the ATM is occupied or available”; col. 11, ll. 1-36).
Regarding claim 31, Miranda teaches the operations further comprise: determining that the operating of the ATM is complete; and based on determining that the operating of the ATM is complete, changing the second message on the second display (“As a user approaches an unoccupied ATM, the glass barrier, covered in switchable smart film, may be completely transparent. However, in one embodiment of the invention, when the user inserts his or her credit card, debit card, or other financial instrument into the ATM (S402), an electric current may be immediately be disconnected from the glass panels surrounding the ATM” & “the screen may provide external messages to indicate whether the ATM is occupied or available”; col. 4, ln. 19-col. 6, ln. 41 & col. 11, ll. 1-36). 
Regarding claim 33, Miranda teaches  prior to increasing the opacity of the barrier, the physical barrier is transparent or translucent display (“As a user approaches an unoccupied ATM, the glass barrier, covered in switchable smart film, may be completely transparent. However, in one embodiment of the invention, when the user inserts his or her credit card, debit card, or other financial instrument into the ATM (S402), an electric current may be immediately be disconnected from the glass panels surrounding the ATM” & “the screen may provide external messages to indicate whether the ATM is occupied or available”; col. 4, ln. 19-col. 6, ln. 41 & col. 11, ll. 1-36).
Regarding claim 34, Miranda teaches determining that the operating is complete; and upon determining that the operating is complete, changing the opacity of the barrier (“As a user approaches an unoccupied ATM, the glass barrier, covered in switchable smart film, may be completely transparent. However, in one embodiment of the invention, when the user inserts his or her credit card, debit card, or other financial instrument into the ATM (S402), an electric current may be immediately be disconnected from the glass panels surrounding the ATM” & “the screen may provide external messages to indicate whether the ATM is occupied or available”; col. 4, ln. 19-col. 6, ln. 41 & col. 11, ll. 1-36).
Regarding claim 35, Miranda teaches determining that the operating is complete comprises determining that a transaction initiated by the user at the first display has completed (steps S408-S409, Fig. 4).
Regarding claim 38, Miranda teaches the sensor is a proximity sensor or a pressure plate (col. 6, ll. 28-65).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Miranda as applied to claim 21, and further in view of US Pat. No. 8,922,480 to Freed.
Regarding claim 32, Miranda discloses the operations further comprise: detecting a presence of at least one person other than the user within a predetermined proximity to the ATM (“the proximity sensors may also activate an alert for the user if the booth is entered during a transaction (a feature that may be implemented in conjunction with the use of the live camera feed discussed above)”; col. 10, ll. 11-18).
Miranda the claimed invention as cited above though does not explicitly disclose controlling the second display to display an indication of the presence of the at least one person.  
Freed discloses controlling a display to display an indication of the presence of the at least one person (Fig. 5; abstract & col. 10, ll. 25-49).  
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to display an indication of the presences of another person detected as taught by Freed with the system as disclosed by Miranda.  The motivation would have been to use the displayed information to further secure the user’s private information and shield the detected person from access to the information (abstract).

Response to Arguments
On page 8 of the Response, Applicant argues against the previous grounds of 35 U.S.C. 112(b) rejection.  Pointing to the support in [059], [066], and [075] specifically, Examiner acknowledges that there is support for providing a sensor for detecting a user presence and changing barrier opacity in response to the sensor indication.  Claims 23, 24, and 28 further limit the determining based on a sensor step as being “based on authentication information received” and “based on input received at any of: a touchscreen display, a key panel, or a card reader”.  In light of the Specifications, a person having ordinary skill in the art would understand the term “sensor” as structurally differentiated from the ATM interface that receives authentication information.  By further limiting the step of determining based on the “sensor” with these steps, the metes and bounds of “sensor” would not have been understood by an artisan.  
On page 9 of the Response, Applicant argues that the amended Claim 40 is supported in the original filing.  The rejection above further articulates the grounds for rejection and maintains the disclosed algorithm fails to meet the written description requirement.
On page 10 of the Response, Applicant argues that Miranda is deficient in anticipating the claimed invention.  While the argument points to specific language that is not taught by Miranda, the previously cited portions of Miranda did evidence that the interior and exterior displays are utilized during use of the ATM and thus “based on the determining [that a user is operating the ATM]”.  The crux of the argument is not particularly elaborated, though it may be that Applicant intends for the determining step to immediately and directly trigger actuation of the claimed first and second displays.  As there is no support for this in the original filing, the Claim Interpretation section has been added above to explain the broadest reasonable interpretation of the claimed invention.  The phrase “based on” in “based on the determining” is not interpreted to require immediacy in the steps.  In Miranda, the interior ATM display is shielded from view by the smart glass walls and the system is disclosed as sensing an occupation of the ATM and actuating barriers.  This teaching anticipates the broadest reasonable interpretation of displaying on the first and second displays in response to sensing the user presence as there would be no need to display on the first and second display in the disclosed use scenarios when no user is detected.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J STANFORD whose telephone number is (571)270-3337. The examiner can normally be reached 8AM-4PM PST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571)272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER STANFORD/Primary Examiner, Art Unit 2872